Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Demizu et al (US Patent No. 5,544,058) teaches 
A misfire detection apparatus comprising: 
a storage device configured to store first mapping data defining a first mapping for receiving first input data based on a detection value of a crank angle sensor of an internal combustion engine mounted on a vehicle as an input and outputting a value of a first misfire variable that is a variable related to the presence or absence of misfire of the internal combustion engine, and second mapping data defining a second mapping for receiving second input data based on the detection value of the crank angle sensor as an input and outputting a value of a second misfire variable that is a variable related to the presence or absence of misfire of the internal combustion engine, the second mapping data including data learned by machine learning; and 
however the prior art of record fails to show or adequately teach
an execution device configured to execute a first acquisition process of acquiring the first input data, a first calculation process of calculating a value of the first misfire variable by using the first input data acquired in the first acquisition process as an input of the first mapping, a second acquisition process of acquiring the second input data, a second calculation process of calculating a value of the second misfire variable by using the second input data acquired in the second acquisition process as an input of the second mapping, a determination process of determining whether or not a calculation result of the second calculation process and a calculation result of the first calculation process match, a count process of counting the number of consecutive times when a determination is made in the determination process that there is mismatch, and a transmission process of transmitting, to an outside of the vehicle, data on the value of the second misfire variable corresponding to the maximum number of times among the numbers ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747